Title: Benjamin Harrison to Virginia Delegates, 19 September 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen,
Council Chamber September 19th. 1783.
Yesterday’s post brought me none of your favors.
I have nothing to communicate to you but that my advices from our north western frontiers tell me that if the Pennsylvanians continue their settlements on the other side of Ohio a general indian war is to be apprehended which I am sure we are unable to engage in at present, and yet we must take part in it or suffer the depopulation of our Country. how this imprudent step is to be corrected I know not. is there no where a power lodged to prevent any State’s acting as they please notwithstanding they may injure their neighbors in ever so great a degree.
The Ship Cormorant is much injured by the length of time that has elapsed since the Commissioners offered her to Congress. if no answer comes shortly she will be sold
I am &.
B. H.
 